Title: To George Washington from Moses Hazen, 4 November 1781
From: Hazen, Moses
To: Washington, George


                  
                     Sir
                     Camp Novr 4th 1781
                  
                  I have just received a Letter from Lieut. Col. Antill, a Copy of which I take the liberty to inclose your Excellency.  I am very sensible of the uneasiness amongst the Officers of the Regiment which he mentions and think them truly entitled to redress it. Power was Delegated to Lieut. Col. Antill, myself and others to fill up the Officers of the Regiment, which altho’ suspended by Congress for a time Yet by subsequent resolutions, has as I conceive been recontinued, the Regt being still on its original Establishment—as those powers have always been Used with the greatest precaution, dellicacy and Oeconomy for the Public Good, and as I hope &  have some reason to believe, has met with their approbation, I would not in the present Case wish either to exercise the authority Delegated to me or to extend them, but beg to submit the whole to Your Excellencys decission and hope the situation of those deserving Officers will merit Your attention.  I have the honor to be Your Excellencys most Obedt and Most humble Servt
                  
                     Moses Hazen
                  
                Enclosure
                                    
                     
                        Dear sir
                        Camp before York Town 4th Novr 1781
                     
                     The peculiar situation of this Regiment at present requires your particular attention.  Your Own Promotion By Brevette is the only one that has taken place with Us in the Course of three Years hard service,  the Officers in General are uneasy and the Subalterns Duty in particular Extremly severe—I do therefore, in order to keep harmony in the Corps, and Do justice to Merit request that we may be permitted to exercise the powers by Congress to Us Delegates, or fall upon a Method of procuring his Excellency the Commandr in Chief’s approbation of the following promotions taking place in the Regiment as soon as possible—(Viz.) Laurent Olivie, a Man of distinguished Merit and an Old Officer to be Major for the vacancy in the Regiment; Captain William Satterlee who has been in actual service since 1775. to the Rank of Major By Brevette, Lieut. Germain Deonne to a Company; Ensign McPherson who served under Genl Montgomery at the Reduction of St Johns, to a Lieutenancy.  Mr Zacheus Peaslee & Thomas Thompson Worthy Volunteers & serjeant Dixon to the Rank of Ensigns.
                     The General Orders of June last regarding the filling up the vacancies in the respective Corps as soon as possible with which the Officers are acquainted is alledged as a farther reason by the Corps to adjust the above arrangement.  I am with respect Your Friend fellow sufferer, & very hble Servt
                     
                        Edwd Antill
                     
                  
                  
               